EXHIBIT 10.6
 
AMENDMENT NO. 1
 
TO EMPLOYMENT AGREEMENT


AMENDMENT NO. 1, effective as of April 1, 2009, to that certain Employment
Agreement, dated as of December 27, 2007 (the “Employment Agreement”), by and
between Hi-Tech Pharmacal Co., Inc. (the “Corporation”) and Bryce M. Harvey (the
“Employee”).


WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto have agreed to amend the
Employment Agreement (i) to extend the term of the Employment Agreement; (ii) to
increase the compensation thereunder; and (iii) to change the number of stock
options for which Employee will be eligible.


NOW, THEREFORE, the parties hereto mutually agree as follows:


1.         All capitalized terms used herein but not defined herein shall have
the meaning ascribed to them in the Employment Agreement.


2.         Section 3 of the Employment Agreement is hereby deleted and replaced
in its entirety with the following:


“Section 3.   Term of Employment. The term of this contract shall continue until
March 31, 2011 unless earlier terminated by Employee upon 30 days advance
written notice to the Corporation, or unless earlier terminated pursuant to the
provisions of Section 5 hereof (the “Term”).”


3.         Section 4.1 of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:


“4.1.         Compensation. As compensation for his services hereunder the
Corporation shall pay Employee, provided he remains employed with the
Corporation, an annual salary (“Salary”) equal to (i) $257,500 for the period
April 1, 2009 through March 31, 2010 and (ii) $267,500 for the period April 1,
2010 through March 31, 2011. The Salary shall be payable weekly less such
deductions as shall be required to be withheld by applicable law and
regulations.”
 
1

--------------------------------------------------------------------------------


 
4.         Section 4.2 of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:
 
“4.2.         Stock Options. On or after April 1, 2009, Employee may receive
stock options at the sole discretion of the Corporation’s management, such
discretion to be exercised via recommendation by the Corporation’s Chief
Executive Officer to the Compensation Committee, who shall recommend that for
2009, Employee receive an option to purchase ten thousand (10,000) shares of the
Corporation’s Common Stock, when the Corporation makes its annual grant of stock
options; provided however, that the Compensation Committee shall make the final
determination, in its discretion, as to the number of options or other stock or
equity-based compensation, if any, to be granted to Employee. The stock options
granted shall vest in 25% increments on the first through the fourth
anniversaries of the grant date and shall be governed by the terms of the Plan,
a copy of which has been provided to Employee.”


5.         Section 4.3 of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:


“4.3.         Bonus. During the Term of this Agreement;


(a)        For each calendar year during the term of this Agreement, provided
that Employee remains employed with the Corporation, Employee shall receive a
bonus equal to the sum of (i) 1.5% of the first $2,000,000 of the Division’s
Pre-Tax Net Income (as hereinafter defined) for the applicable year; plus (ii)
5% of the Division’s Pre Tax Net Income in excess of $2,000,000 for such year
(“Bonus”).
 
(b)        “Pre-Tax Net Income” shall mean gross sales less the sum of (i)
returns, chargebacks, refunds, rebates and discounts; (ii) cost of goods sold;
and (iii) all costs directly attributable to the Division, including without
limitation, Selling, General and Administrative expenses (SG&A) and Research and
Development expenses (R&D), all as determined in accordance with generally
accepted accounting principles of financial reporting in the United States,
applied on a consistent basis.


(c)        Within sixty (60) days after the end of each calendar year during the
term of this Agreement, the Corporation shall deliver to the Employee the
unaudited financial statements of the Division for such calendar year, together
with a determination (“Bonus Determination”) of the amount of Bonus earned for
such calendar year and showing the calculations thereof. Any Bonus payable as
reflected in such Bonus Determination shall be paid to the Employee concurrently
with the delivery of such Bonus Determination. Absent manifest error or
calculation errors, such Bonus Determination shall be final, conclusive, and
binding upon the parties hereto.
 
2

--------------------------------------------------------------------------------



 
(d)        In the event that the Employee ceases to be employed with the
Corporation, the Employee shall receive a Bonus pro rated for the number of days
actually employed during the calendar year for which such Bonus is applicable;
provided, however, that if the Employee is terminated by the Corporation For
Cause, he shall not be entitled to receive a Bonus.


6.         Section 7 of the Employment Agreement is hereby deleted and replaced
in its entirety with the following:


Section 7.        Vacations, Holidays Sick Days, other benefits. Employee shall
be entitled to a vacation of four (4) weeks for each calendar year, during which
period his Salary shall be paid in full. Employee shall take his vacation at
such time or times as Employee and the Corporation shall determine is mutually
convenient. Employee shall also be entitled to the same number of holidays, sick
days and other benefits as are generally allowed to other executives of the
Corporation in accordance with the Corporation policy in effect from time to
time


7.         Except as modified by this Amendment No. 1, in all other respects the
Employment Agreement remains unchanged and in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Employment Agreement as of the date set forth above.
 

    HI-TECH PHARMACAL CO., INC.        
/s/Bryce M. Harvey
  By: 
/s/David S. Seltzer
Bryce M. Harvey
    Name: David S. Seltzer        Title: President and                     Chief
Executive Officer

 
3

--------------------------------------------------------------------------------


 